Title: Thomas Jefferson to Christopher Ellery, 3 March 1820
From: Jefferson, Thomas
To: Ellery, Christopher


					
						
							Mar. 3. 20
						
					
					Your favor of Feb. 22. gave me great pleasure as it assured me you were in life and health, but greater still as it told me I could render you a service. I have not hesitated to address a letter to the president bearing witness to your merits in the times of trial as well as to those of all times: altho’ suffering health has obliged me to cease from letter-writing in a great degree, and a stiffening wrist disables me, as you see from doing it legibly. the same causes render brevity necessary so that to the assurances of my continued friendship & respect I can only add my sincere prayers for your success in your present object and health and life as long as you wish them.
					
						
							Th: Jefferson
						
					
				